Citation Nr: 1520528	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include depression, posttraumatic stress disability (PTSD) and anxiety.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

5.  Entitlement to an increased rating for seborrheic dermatitis, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar, currently evaluated as noncompensable.

7.  Entitlement to a temporary total rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which held that new and material evidence had not been received to reopen the claims for service connection for a low back disability, hearing loss and tinnitus.  It also denied increased evaluations for seborrheic dermatitis and degenerative changes, residual of fracture of the fifth right metacarpal and scar.  In addition, a September 2010 rating decision denied service connection for PTSD, and a January 2012 rating decision denied a temporary total rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar.  

The Board will address the issues of service connection for PTSD and whether new and material evidence has been received to reopen a claim for service connection for depression as the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include depression, PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This combined issue is listed on the title page of this decision.  In light of the fact that the Board is reopening this claim, the Board finds that there is no prejudice to the Veteran.  

During a December 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that September 2010 surgery to treat his service-connected right finger disability resulted in a disability of the entire right hand.  Thus, the issue of entitlement to service connection for a right hand disability, secondary to service-connected degenerative changes, residual of fracture of the fifth right metacarpal and scar, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for an acquired psychiatric disability and a low back disability; whether new and material evidence has been received to reopen claims of service connection for hearing loss and for tinnitus; increased ratings for seborrheic dermatitis and residuals of fracture of the fifth right metacarpal and scar; and a temporary total rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection for low back pain; the Veteran did not appeal that determination and it became final. 

2.  A July 2006 rating decision declined to reopen the claim for service connection for low back pain; the Veteran did not appeal that determination and it became final.

3.  Evidence added to the record since the July 2006 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disability, and does raise a reasonable possibility of substantiating that claim.

4.  A November 1998 rating decision denied service connection for depression; the Veteran did not appeal that determination and it became final. 

5.  Evidence added to the record since the November 1998 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disability, to include depression, PTSD and anxiety, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that declined to reopen the claim for service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the July 2006 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The November 1998 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014). 

4.  Evidence received since the November 1998 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability, to include depression, PTSD and anxiety, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening the claims for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to these claims, such error was harmless and will not be further discussed.

Legal Analysis

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Turning to the Veteran's low back claim, the December 1996 rating decision that denied service connection explained that the evidence did not show that the Veteran had a chronic disability.  Evidence of record at that time included the Veteran's service treatment records.  The Veteran did not appeal that determination and it became final.  

Evidence received since the July 2006 rating decision that declined to reopen the Veteran's claim includes a March 2014 private assessment of lumbar radiculopathy and lumbar degenerative disc disease, and an April 2014 VA assessment of chronic back pain.  

The Board finds that these records constitute new and material evidence.  They are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  They are new documents that were not previously submitted to VA.  They are material because they relate to an unestablished fact; that the Veteran now has a chronic low back disability.  Along with the Veteran's assertions, they also trigger VA's duty to obtain a medical opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79; Shade, 24 Vet. App. at 110. 

Turning to the Veteran's acquired psychiatric disability, the November 1998 rating decision that denied service connection explained that the Veteran's service treatment records were negative for depression, and there was no continuity of treatment after his active duty.  Evidence of record at that time included the Veteran's service treatment records.  The Veteran did not appeal that determination and it became final.  

Evidence received since the November 1998 rating decision includes a March 2014 private assessment of PTSD.  

The Board finds that this record constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is a new document that was not previously submitted to VA.  It is material because it relates to an unestablished fact; that the Veteran now has PTSD.  Along with the Veteran's assertions, it triggers VA's duty to obtain a medical opinion.  See McLendon, supra; Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a low back disability is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the application to reopen a claim for service connection for service connection for an acquired psychiatric disability, to include depression, PTSD and anxiety, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Veteran's claims for service connection for a low back disability and an acquired psychiatric disability, to include depression, PTSD and anxiety, have been reopened, they must be considered de novo.  On review, the Board finds that they require additional development.

The VA and private medical records addressed above raise the possibility that the Veteran has a low back disability and an acquired psychiatric disability, to include depression, PTSD and anxiety, due to active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain VA medical opinions.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran testified during the December 2014 hearing that he received Social Security Administration (SSA) disability benefits due to psychiatric disability.  The record does not include any SSA records.  The Veteran's SSA records appear to be relevant to his claim for an acquired psychiatric disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Veteran also testified during the hearing that he had received treatment at the Kansas City, Missouri, VA Medical Center (VAMC) ever since 2006.  A review of his claims file and eFolders reveals that there is a gap of records from this VAMC from October 2011 to April 2014.  Thus, it appears that there may be records of VA medical treatment that have not been associated with the record before the Board.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, any VA treatment records must be obtained.

During the hearing, the Veteran also testified that his service-connected dermatitis flared two or three times a year, usually during the hottest part of the winter and the coldest part of the winter.  However, the VA examination to determine the severity of this disability occurred in April 2013.  When a veteran's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

As noted above, during the hearing the Veteran raised the issue of entitlement to service connection for a right hand disability, secondary to service-connected degenerative changes, residual of fracture of the fifth right metacarpal and scar.  The Board finds that this newly raised claim is inextricably intertwined with the issues of entitlement to an increased rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar, currently evaluated as noncompensable, and entitlement to a temporary total rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records from the Kansas City, Missouri, VAMC, to include those dated from October 1, 2011, through April 2014.  

2.  Contact the SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any acquired psychiatric disability that may be present, to include depression, PTSD and anxiety.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file and eFolders, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current acquired psychiatric disability that may be present, to include depression, PTSD and anxiety, is related to the Veteran's active duty.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present, to include lumbar radiculopathy, lumbar degenerative disc disease and chronic back pain.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file and eFolders, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability that may be present, to include lumbar radiculopathy, lumbar degenerative disc disease and chronic back pain, is related to the Veteran's active duty.

A complete rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected seborrheic dermatitis disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the seborrheic dermatitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

To the extent possible, VA should make every attempt to schedule the examination during an active stage of the Veteran's seborrheic dermatitis, particularly since this condition by its very nature tends to have active versus inactive stages.  See Ardison, supra. 

Efforts to schedule the Veteran for an examination during an active period of his seborrheic dermatitis MUST be documented, and this documentation MUST be associated with the Veteran's claims file or an eFolder.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected degenerative changes, residual of fracture of the fifth right metacarpal and scar disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the degenerative changes, residual of fracture of the fifth right metacarpal and scar.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

In addition, following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right hand disability was caused or aggravated by service-connected degenerative changes, residual of fracture of the fifth right metacarpal and scar.

A complete rationale for all opinions expressed must be provided.  

7.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


